Detailed Action

Preliminary Amendment

1.	Entry of applicant’s preliminary amendment dated 3-20-20 into the application file is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the at least one movable pin" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by U.S. Patent No. 8,850,998 to Garner et al.
Referring to claim 1, Garner et al. discloses a seed transportation system comprising, a
rotatable wheel – at 100-104 and rotation – at 118,with at least one seed support for holding a seed – see at 116,124, wherein the at least one seed support has one or more fixed support structures – at 116,124, configured to restrict movement of the seed in a circumferential direction relative to the rotatable wheel – see figures 6-9, and in a direction away from an axis of rotation of the rotatable wheel – see figures 6-9, wherein the at least one seed support has an access opening in a radially outer side – see at 114 in outer side and edge of 106,112, the access opening permitting access to the seeds – see figures 6-9, the access opening is a tangential 
	Referring to claim 2, Garner et al. further discloses the fixed support structures comprise two support bars – at 116,124, extending on a radially outer side, of the at least one seed support one on each side of the tangential groove – see at 116,124 in figures 6-9.
	Referring to claim 3, Garner et al. further discloses the at least one seed support is a cavity – see cavity between items 116,124, in figures 6-9, with a loading opening for receiving a seed from an axial direction relative to the rotatable wheel – see opening of the cavity at the outer edges of 116,124 in figures 6-9.
	Referring to claim 6, Garner et al. further discloses an ejection means – at 166,168, for ejecting the seed from the at least one seed support – see figures 9 and 11-12. It is noted that applicant has invoked 35 U.S.C. 112(f) means plus function analysis with respect to the claimed ejection means and as seen in applicant’s originally filed disclosure the ejection means is detailed as a supply pipe for supplying pressurized air to a drill hole and the ejection means – at 166,168 of Garner et al. is at least a functional equivalent to applicant’s disclosed ejection means in that the ejection means of Garner et al. provides for a mechanical ejection means that automatically moves the seed from the seed support in a similar manner to that of applicant’s disclosed ejection means.  

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. as applied to claims 1 or 6 above, and further in view of U.S. Patent No. 4,023,511 to Newman.
	Referring to claim 4, Garner et al. does not disclose the rotatable wheel further comprises at least one movable pin for fixing the position of the seed within the at least one seed
support. Newman does disclose the rotatable wheel further comprises at least one movable pin – at 60-62, for fixing the position of the seed within the at least one seed support – at 54,56 – see figure 2. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Garner et al. and add the movable pin of Newman, so as to yield the predictable result of removably securing the seed in the device as desired.
	Referring to claim 5, Garner et al. as modified by Newman further discloses the at least one movable pin – at 60,62,  is configured to force the seed in a direction away from an axis of rotation – see 60,62 in relation to 54,56 in figure 2 of Newman. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Garner et al. and add the movable pin of Newman, so as to yield the predictable result of removably securing the seed in the device as desired.
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. as applied to claim 1 above, and further in view of U.S. Patent No. 7,998,669 to Deppermann et al.
Referring to claim 8, Garner et al. does not disclose an optical sensor configured to detect an orientation of the seed within the at least one seed support. Deppermann et al. does disclose an optical sensor – at 204, configured to detect an orientation of the seed within the at least one seed support – at 108,136. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Garner et al. and add the optical sensor of Deppermann et al., so as to yield the predictable result of automatically controlling operation of the device as desired. 
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garner et al. in view of Deppermann et al.
Referring to claim 9, Garner et al. discloses a method for transporting at least one seed with a seed transportation system comprising, a
rotatable wheel – at 100-104 and rotation – at 118,with at least one seed support for holding a seed – see at 116,124, wherein the at least one seed support has one or more fixed support structures – at 116,124, configured to restrict movement of the seed in a circumferential direction relative to the rotatable wheel – see figures 6-9, and in a direction away from an axis of 
Referring to claim 10, Garner et al. as modified by Deppermann et al. further discloses the access opening is a tangential groove – see 114 in figures 6-9 of Garner et al., and the rotatable wheel rotates continuously during the receiving, rotating and creating steps – see figures 6-9 of Garner et al. and figures 6-10 of Deppermann et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Garner et al. and add the creating an opening of the seed as disclosed by Deppermann et al., so to yield the predictable result of sampling and/or treating the seed as desired.
Referring to claim 11, Garner et al. as modified by Deppermann et al. further discloses the seed transportation system comprises an optical sensor – see at 204 of Deppermann et al., wherein the method comprises the following steps after the receiving step and before the creating 
Referring to claim 12, Garner et al. as modified by Deppermann et al. further discloses the method comprises the following step after the creating step, introducing a predefined amount of additive into the seed – see at 704 in figures 11-12 of Deppermann et al., but does not disclose the additive is introduced through the created opening. However, it would have been obvious to one of ordinary skill in the art to take the method of Garner et al. as modified by Deppermann et al. and add the additive introduced into the opening created in the seed as claimed, so as to yield the predictable result of treating the seed as desired. 
Referring to claim 13, Garner et al. as modified by Deppermann et al. after the introducing step, sealing the seed with a sealant – see at 908 in figure 14 of Deppermann et al. Therefore it would have been obvious to one of ordinary skill in the art to take the method of Garner et al. as modified by Deppermann et al. and add the sealing the seed step as disclosed by Deppermann et al., so as to yield the predicable result of protecting the seed as desired. 

Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	U.S. Pat. No. 7,093,548 to Eben et al. – shows seed conveying device
	U.S. Pat. No. 2010/0224110 to Mariman – shows seed conveying device
	U.S. Pat. No. 8,375,873 to Nelson et al. – shows seed conveying device

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643